Name: Council Regulation (EU) NoÃ 134/2012 of 23Ã January 2012 concerning the allocation of fishing opportunities under the Protocol to the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  European construction;  Africa;  international affairs
 Date Published: nan

 17.2.2012 EN Official Journal of the European Union L 46/1 COUNCIL REGULATION (EU) No 134/2012 of 23 January 2012 concerning the allocation of fishing opportunities under the Protocol to the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 November 2007, the Council adopted Regulation (EC) No 1446/2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (1) (the §Agreement §). A Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement (2) was attached thereto. That Protocol expired on 31 December 2011. (2) A new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (the §Protocol §) was initialled on 2 June 2011, providing EU vessels with fishing opportunities in the waters over which Mozambique have sovereignty or jurisdiction in respect of fisheries. (3) On 23 January 2012 the Council adopted Decision 2012/91/EU (3) on the signing, on behalf of the European Union, and provisional application of the Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the duration of the Protocol. (5) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (4), if it appears that the fishing opportunities allocated to the Union under a Fisheries Partnership Agreement are not fully utilised, the Commission is to inform the Member States concerned. The absence of a reply within deadlines to be set by the Council is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. It is necessary to set such deadlines. (6) Since the Protocol to the Agreement expired on 31 December 2011, this Regulation should apply from 1 February 2012, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: (a) tuna purse seiners: Spain 22 vessels France 20 vessels Italy 1 vessel Total 43 vessels (b) surface longliners: Spain 16 vessels France 8 vessels Portugal 7 vessels United Kingdom 1 vessel Total 32 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Agreement and the Protocol. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State pursuant to Article 10 of Regulation (EC) No 1006/2008. 4. The deadline by which Member States are to confirm that they do not fully utilise the fishing opportunities allocated under the Agreement, as referred to in Article 10(1) of Regulation (EC) No 1006/2008, shall be set at 10 working days from the day on which Commission informs the Member States that the fishing opportunities have not been exhausted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 February 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2012. For the Council The President M. GJERSKOV (1) OJ L 331, 17.12.2007, p. 1. (2) OJ L 331, 17.12.2007, p. 39. (3) See page 3 of this Official Journal. (4) OJ L 286, 29.10.2008, p. 33.